Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0264355 (hereinafter referred as “Storr”), in view of US 2016/0074569 (hereinafter referred as “Schuetz”).
Regarding claims 1 and 5, Storr teaches a device comprising a housing and a plurality of porous hollow fiber membranes, the hollow fiber membrane having a pore size sufficient to allow passage of blood plasma through the hollow fiber membranes (refer claim 31 of Storr). The hollow fiber membranes inherently comprises an outer surface, an inner surface, and since Storr discloses that the hollow fiber membranes allows passage blood plasma through membranes, the pore(s) of the hollow fiber membranes defines passage between the inside surface and the outside surface of the membranes. Storr further teaches providing functional groups to surfaces of the hollow fiber membranes by graft polymerization (refer claim 1 of Storr). Storr further discloses providing monomer providing positively charged groups to enable adsorbing negatively charged substances by charged interaction [0037]. The charged functional groups are provided on the surface by polymerization during making of the membrane and therefore, it is inherent that the positive charge is present at inside surface, outside surface and within pores of the hollow fiber mebmranes.
Storr does not disclose that the hollow fiber membranes comprises a negatively charged hemocompatible coating on the inside surface of the hollow fiber.
Schuetz teaches an extracorporeal perfusion system comprising a device (fig. 2) comprising: a housing and a hollow fiber provided inside the housing and configured to be perfused by the blood, wherein the hollow fiber has a plurality of pores configured such that the plasma of the blood can flow through the pores from an inside of the 
Storr and Schuetz are analogous inventions in the art of hollow fiber membranes for blood and/or plasma filtration. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Combining prior art elements according to known methods to yield predictable results; and Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. The disclosure of Schuetz indicates advantages (to improve hemocompatibility and to reduce protein adsorption) of modifying the hollow fibers by providing anionic coatings on inner surface of hollow fiber membranes. It would have been obvious to one of ordinary skill in the art to modify the device of Storr 
Regarding claim 2, Schuetz further teaches that different coating method can be performed to apply coating to the surface and that dip coating can be done in dead-end mode (for surface and pore coating) or in open-end mode (for surface coating only) [0144]. Selection of coating to either surface only or including pore would have been an obvious matter of design choice to one of ordinary skill in the art since Schuetz discloses that either can be selected and are known in the art.
Regarding claim 3, Schuetz further teaches coating of heparin, citrate or EDTA which are anti-coagulation agents ([0096], [0127], [0131], [0133], [0160], and that the coating(s) prevents hemolysis.
Regarding claims 4, 6 and 7, Schuetz teaches that different coating method can be performed to apply coating to the surface and that dip coating can be done in dead-end mode (for surface and pore coating) or in open-end mode (for surface coating only) [0144]. Selection of coating to either surface only or including pore would have been an obvious matter of design choice to one of ordinary skill in the art since Schuetz discloses that either can be selected and are known in the art.
Furthermore, the limitations of claims 4, 6 and 7 are reciting a method of applying the coating to the inner surface. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 
Regarding claim 8, Storr teaches in fig. 2, a system wherein separated plasma is returned back to the blood. Schuetz also teaches providing pumping device to impose the differential pressure which is required for the flux and for the filtration process [0104]. Providing a pump to convey fluid is a well known practice in the art and would have been obvious to one of ordinary skill in the art to provide a pump to provide necessary differential pressure to perform filtration.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777